Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150715                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150715
                                                                    COA: 323391
Bay CC: 09-010801-FH
  DOUGLAS WILLIAM JAMISON,
           Defendant-Appellant.

  _________________________________________/

         By order of November 25, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the November 7, 2014 order of the Court of Appeals.
  On order of the Court, the answer having been received and the prosecutor having
  conceded guidelines scoring error, the application for leave to appeal is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  sentence of the Bay Circuit Court, and we REMAND this case to the trial court for
  resentencing. The court erred in assigning points for Offense Variables 9 and 19 (OV 9
  and OV 19), MCL 777.39 and MCL 777.49, respectively, which changed the defendant’s
  guidelines range. People v Kimble, 470 Mich. 305 (2004). In all other respects, leave to
  appeal is DENIED, because the defendant has failed to meet the burden of establishing
  entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           p0718
                                                                               Clerk